DETAILED ACTION

Response to amendments

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 01/07/2021 after the non-final rejection of 10/13/2020. No claims have been added or cancelled in this submission, while claims 1, 4, 8, 10, and 15 have been amended. Thus claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	The Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection as necessitated by amendments pertaining to each vector in the set of vectors has values based on a semantic similarity of the at least one word in the natural language query to a plurality of words in a set of profiles associated with a plurality of merchants.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-3, 6-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (U.S. Patent Application Publication # 2003/0088562 A1) in view of Kinsey (U.S. Patent Application Publication # 2014/0136259 A1) and further in view of Kopru (U.S. Patent Application Publication # 2017/0177712 A1). Dillon and Kinsey are of record, having been disclosed by the Applicants in their Information Disclosure Statements.

claim 1, Dillon teaches a natural language processing (NLP) system for determining a merchant based on a natural language query comprising at least one processor programmed or configured to receiving a natural language query from a user device, the natural language query comprising at least one word (Paragraphs 98, 103 and 105 along with figures 16 and 18, teach a search query “must golf may travel less dining” to determine a result list from which the user can explore a description for that transaction's merchant from user interface 1640. The user management interface 1615 can be deployed over a browser interface, client-server architecture or as a web service, while figure 1 is a block diagram illustrating a computer environment for augmenting fields of data from a source database. Such a set-up uses programmed processors);

convert the at least one word of the natural language query to a vector using at least one neural network to form a set of vectors (Para 8 and 102, teach that search engine queries will employ both exact keyword matches as well as vector search methods and process the natural language text for vector searching with predictive modeling using neural networks to process the natural language text for vector search methods to a set of weighted keywords or vectors); 

communicate merchant data associated with at least one merchant included in the set of profiles to the user device wherein the merchant data is communicated based on a rank of the set of profiles (Para 99 and figure 16, teach visualizing Paragraphs 69 and 84 along with figures 7 and 10-11, teach that the counts as determined at 915 of the top ‘n’ keywords, ranking the variables by linear regression weight magnitude and using step-wise regression, where 'n' is the number of keywords within the merchant descriptors to form the final merchant descriptor); 

receive a selection of a first merchant associated with the merchant data from the user device (Paragraphs 69 and 105 along with figures 7, 10-11, 16 and 18, teach forming the final merchant descriptor and the list being displayed on the user interface result display 1845). 

However, Dillon may not explicitly detail determining a vector distance from the set of vectors to each profile in the set of profiles, each profile associated with a merchant of the plurality of merchants. This is taught by Kinsey (Para 216 and figure 1, teach a cosine angle between vectors as a match between each merchant's rating and the consumer’s desired rating or similar attribute);

rank each profile in the set of profiles based on the vector distance of each profile to the set of vectors (Paragraphs 216 and 290, teach finding the best match between the merchant and the consumer based on a ranking of the variables defined by the consumer such as desired services offered or other attributes, finding the best match using the ranking, where the match is the statistical 

and schedule an appointment with the first merchant for a user of the user device (Para 18, teaches scheduling an appointment for the service on a calendar of the customer and on a calendar of the selected merchant; and providing notification of the appointment to a customer device of the customer and a merchant device of the selected merchant).

Dillon and Kinsey can be considered as analogous art as they belong to a similar field of endeavor in systems for facilitating a transaction between a customer and a merchant. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Kinsey (Use of vector matching and profile ranking for facilitating transaction between consumer and seller) with those of Dillon (Use of systems for facilitating a transaction between a customer and a merchant) so as to provide improved automation and innovation in the way that consumers purchase and consume locally-delivered consumer services (Kinsey, para 3);

Dillon and Kinsey may not explicitly detail the limitation wherein each vector in the set of vectors has values based on a semantic similarity of the at least one word in the natural language query to a plurality of words in a set of profiles associated with a plurality of merchants. This is taught by Kopru (Paragraphs 91-93 along with figures 1-3, teach generating semantic meaning vector for a search query of the user. The network-based commerce system selects one or more item records from the plurality of item records stored at the network-based commerce system. Item records are selected, at least in part, on the determined similarity or closeness scores for semantic meaning vectors associated with the item records. Para 75, teaches that this system could use artificial neural networks and deep learning techniques. Also see paragraphs 60-72 for further details);

Dillon, Kinsey and Kopru can be considered as analogous art as they belong to a similar field of endeavor in systems for facilitating a transaction between a customer and a merchant. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Kopru (Use of semantic similarity in vector matching for facilitating transaction between buyer and seller) with those of Dillon and Kinsey (Use of systems for facilitating a transaction between a customer and a merchant) so as to provide quick and efficient product searches, product listings and seller-buyer transactions over country and continental boundaries (Kopru, paragraphs 3-4).

With regards to claim 2, Dillon teaches the NLP system of claim 1 wherein, when receiving the natural language query, the at least one processor is programmed or configured to receive the natural language query from a chat client on the user device (Para 98 along with figures 1 and 16, teach that the figure 1 is a block diagram illustrating a computer environment for augmenting fields of data from a source database. So the processor in such a set-up is configured to receive a query from a chat client).

With regards to claim 3, Dillon teaches the NLP system of claim 2, wherein, when communicating the merchant data associated with each merchant included in the set of profiles, the at least one processor is programmed or configured to communicate a message to the chat client on the user device, the message comprising a list of each merchant associated with a subset of the set of profiles based on the ranking of each profile (Para 105 along with figures 16 and 18, teach that the search engine 1800 determines which subset of the population contains the behavioral/descriptive keywords as requested in the query 1840. The final search result is a union of the filter stage and the query stage, and the list is displayed on the user interface result display 1845. This combines additional data from the master-file archive 1630 and the transaction archive 1620 to make a complete data visualization tool. From this result list, the user can select an account and then a transaction to explore the description for that transaction's merchant).

With regards to claim 6, Dillon teaches the NLP system of claim 1, wherein, when ranking each profile in the set of profiles, the at least one processor is Dillon teaches a review rating of a merchant associated with a profile in para 106 and figure 19, which teaches an example "Define" screen display 1900 produced by the user application interface 1640 showing the results for searching through a credit card portfolio to produce a list of all accounts most interested in hotels). 

With regards to claim 7, Dillon teaches the NLP system of claim 1 further comprising determining a subset of the set of profiles based on the vector distance of each of the profiles to the set of vectors (Para 105 along with figures 16 and 18, teach that the search engine 1800 determines which subset of the population contains the behavioral/descriptive keywords as requested in the query 1840. The final search result is a union of the filter stage and the query stage, and the list is displayed on the user interface result display 1845. This combines additional data from the master-file archive 1630 and the transaction archive 1620 to make a complete data visualization tool. From this result list, the user can select an account and then a transaction to explore the description for that transaction's merchant);

Para 98 along with figures 1 and 16, teach that the user management interface 1615 can be deployed over a browser interface, client-server architecture or as a web service, while figure 1 is a block diagram illustrating a computer environment for augmenting fields of data from a source database. So the processor in such a set-up is capable of communicating the merchant data associated with each merchant included in the subset).

With regards to claim 15, this is a method claim for the corresponding apparatus claim 1. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.

With regards to claims 8-10 and 13-14, these are computer program product (CPP) claims for the corresponding apparatus claims 1-3 and 6-7 respectively. These two sets of claims are related as CPP and apparatus of using the same, with each claimed system element's function corresponding to the claimed CPP step. Accordingly, claims 8-10 and 13-14 are similarly rejected under the same rationale as applied above with respect to apparatus claims 1-3 and 6-7. Further, Dillon teaches use of both a memory and software languages in paragraphs 45 and 114.

4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon in view of Kinsey in further view of Kopru and further in view of Moreno (U.S. Patent Application Publication # 2018/0277124 A1). 

With regards to claim 18, Dillon and Kinsey may not explicitly detail the limitation further comprising training the neural network based on a second set of profiles before converting the at least one word of the natural language query. However, Moreno teaches this (Paragraphs 40-41 and figure 2, teach a neural network trained with a second set of training data after which it generates an output which is then converted to a binary or probability form).

Dillon, Kinsey, Kopru and Moreno can be considered as analogous art as they belong to a similar field of endeavor in language processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Moreno (Use of a second set of data for training a neural network) with those of Dillon, Kinsey and Kopru (Use of systems for facilitating a transaction between a customer and a merchant) so as to provide an improved and more accurate method for speaker verification (Moreno, paragraphs 17-19). 

Allowable Subject Matter

5.	Claims 4-5, 11-12, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, alone or in combination, does not teach or suggest the invention as described in the limitations of claims listed above. The Examiner shall provide more detailed reasons for allowability as and when the Application proceeds to allowance.  

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Hewavitharana (U.S. Patent Application Publication # 2018/0068031 A1), Ekambaram (U.S. Patent Application Publication # 2017/0243112 A1), Kopru (U.S. Patent Application Publication # 2017/0177703 A1). These references are also included in the PTO-892 form attached with this office action.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)